            Case 1:16-md-02704-JPO Document 913 Filed 06/29/20 Page 1 of 5

quinn emanuel trial lawyers | new york
51 Madison Avenue, 22nd Floor, New York, New York 10010
TEL (212) 849-7000 FAX (212) 849-7100
                                                                                  Michael B. Eisenkraft
WRITER’S DIRECT DIAL NO.
                                                                                       (212) 838-0177
(212) 849-7345
                                                                        meisenkraft@cohenmilstein.com
WRITER’S INTERNET ADDRESS
danbrockett@quinnemanuel.com
  June 29, 2020
  Via ECF
  Hon. J. Paul Oetken
  United States District Court, Southern District of New York
  40 Foley Square, Room 2101, New York, NY 10007

  Re:      In re: Interest Rate Swaps Antitrust Litigation, No. 16-MD-2704 (JPO)
           This Document Relates To All Class Actions

  Dear Judge Oetken:

          We write on behalf of Class Plaintiffs to inform the Court of an important regulatory
  development that bears directly on the pending motion for class certification. On June 25, 2020,
  the Commodity Futures Trading Commission (“CFTC”) issued a Final Rule entitled “Post-Trade
  Name Give-Up on Swap Execution Facilities” (the “Rule,” attached as Exhibit A). The Rule
  prohibits, with limited exceptions, the practice of post-trade name give-up (or simply “name
  give-up”)—a requirement that two counterparties to a swap trade must disclose their identities
  before the trade is completed. The Rule thus gives interest rate swap (“IRS”) market participants
  the option to trade IRS anonymously on Swap Execution Facilities (“SEFs”). The Rule is
  directly relevant to Plaintiffs’ claim that Defendants boycotted Javelin, Tera, and trueEX because
  the CFTC’s justification for the adoption of the Rule provides yet further confirmation that the
  anonymous trading protocols offered by those SEFs would have benefited class members in the
  world that would have existed “but for” Defendants’ anticompetitive conduct.

          This major ruling by the CFTC was issued over the objection of some of the Defendants
  here. The CFTC concluded—after more than a year of careful study—that IRS market
  participants (i.e., members of the proposed class) should have the option to trade IRS fully
  anonymously because doing so promotes competition and customer choice, improves prices
  (lowers bid-offer-spreads), enhances liquidity, and deters anticompetitive behavior by dealers. In
  so doing, the CFTC rejected as unsupported many of the arguments Defendants advanced in
  opposition to class certification, including the assertion that anonymous trading does not, on
  balance, benefit all market participants. The Rule provides powerful support for Plaintiffs’
  showing of class-wide injury, and confirms that Defendants’ counterarguments rest on faulty
  premises and discredited assertions.

                                                    Background

          Name give-up is a trading protocol under which counterparties must “give up” their
  identities to each other at the conclusion of a trade initiated anonymously. E.g., Dkt. 748
  (“FAC”) ¶¶ 321-22. Plaintiffs allege that name give-up is an anticompetitive practice that
  Defendants used to police their conspiracy by ensuring that the buy side (the members of the
  proposed class) cannot trade on inter-dealer broker (“IDB”) platforms. FAC ¶¶ 18, 81, 152, 162-


                                                          1
        Case 1:16-md-02704-JPO Document 913 Filed 06/29/20 Page 2 of 5



71, 181-87, 229, 321-31. This bifurcates the IRS market into “dealer-to-dealer” and “dealer-to-
client” segments, which contributes to elevated IRS spreads (higher prices) by reducing the pools
of liquidity and trading protocols available to the buy side. In denying Defendants’ motion to
dismiss, the Court recognized the significance of name give-up in preserving this bifurcated
market structure. See Dkt. 237 at 59. Discovery subsequently confirmed that Defendants
prevented IDBs from becoming fully anonymous, including by forcing the IDBs to adopt name
give-up. Dkt. 723 Pls.’ Class Cert. Br. at 38-43 (cataloging Defendants’ efforts to prevent
anonymous trading).

        In late 2018, following years of criticism, the CFTC began considering proposals to ban
name give-up in the swaps markets. See Post-Trade Name Give-up on Swap Execution
Facilities, 83 FR 61,571 (Nov. 30, 2018); see also FAC ¶¶ 169, 324, 336-39 (criticisms of name
give-up). Following an extensive comment period, publication of a proposed rule, and
substantial dialogue with market participants and the SEC and foreign regulators, the CFTC
published the final Rule on June 25. See Rule at 2-4. The Rule prohibits name give-up for
centrally cleared swaps that begin anonymously. Id. at 1. The Rule “provides an exception for
package transactions that include a component transaction that is not a swap intended to be
cleared.” Id. at 1, 4-5. Once effective, the Rule will abolish name give-up for many IRS that are
traded on IDB platforms, thereby facilitating fully anonymous trading of such swaps.

               The Rule Strongly Supports Plaintiffs’ Class Certification Motion

        The Rule supports Plaintiffs’ class certification motion because it: (i) confirms there is
substantial common evidence that anonymous IRS trading promotes competition and lowers bid-
ask spreads (improves prices); (ii) shows these benefits are market wide, and are not confined to
certain class members; and (iii) further validates the type of common proof Plaintiffs advanced,
and which Defendants have argued is insufficient to meet Plaintiffs’ burden under Rule 23.

        Anonymous Trading Yields Tangible Benefits for IRS Investors: As part of our
showing of class-wide impact, Plaintiffs established that all class members would benefit from
having the option to trade on all-to-all anonymous trading platforms, like those offered by the
boycotted SEFs (Javelin, Tera, and trueEX). This is because having this option to trade
anonymously improves competition, liquidity, and pricing for all class members. Pls.’ Class
Cert. Br. at 46-52; Dkt. 869 Pls.’ Class Cert. Reply Br. at 10-24. In opposing class certification,
Defendants and their experts took issue with the basic economic theories that amply supported
Plaintiffs’ theory of class-wide impact. E.g., Dkt. 891 Defs.’ Sur-Reply (“Sur-Reply”) at 2-4.
The CFTC Rule exposes Defendants’ arguments as made-for-litigation sophistry; they are at
odds with the clear weight of empirical literature on this subject and actual market practice in
this and other analogous markets.

         In adopting the Rule, the CFTC recognized that anonymous swaps trading promotes
competition and liquidity by encouraging more market participants to trade on SEFs. The CFTC
found that, among other things, anonymous trading allows the buy side to trade without fear of
information leakage (i.e., other firms learning their trading strategy) or anticompetitive
retaliation (i.e., blowback from dealers who prefer to keep certain platforms off-limits to the buy
side). Rule at 10-12 (banning name give-up will “remov[e] barriers to greater participation and
competition” in the swaps markets). Recognizing the link between anonymous trading and


                                                 2
           Case 1:16-md-02704-JPO Document 913 Filed 06/29/20 Page 3 of 5



competition, the CFTC concluded that the only way to remedy these substantial anticompetitive
effects was—just as the boycotted SEFs had sought—to provide market participants with a fully
anonymous trading option. See id. at 12 (CFTC was “concerned by . . . assertions that post-trade
name give-up enables anticompetitive behavior” and concluded that allowing fully anonymous
trading “is therefore reasonably necessary to promote fair competition among market participants
on pre-trade anonymous SEF markets for cleared swaps.”).

        The CFTC further explained that the benefits of anonymous trading are concrete and well
established: “prohibiting post-trade name give-up is likely to increase competition on affected
SEFs, which in turn should lead to lower overall transaction costs.” Id. at 36. The conclusion
was supported by “several studies . . . finding that post-trade anonymity tends to reduce trading
costs and lead to better price quotes and lower realized spreads.” Id. at 36 (emphasis added
throughout); see also id. at 37 (concluding anonymous trading “may reduce transaction costs and
bid-ask spreads”). These findings confirm that anonymous trading yields more competition and
better prices for class members. And they further corroborate Plaintiffs’ showing of class-wide
impact.1

        Defendants may argue that these conclusions are not specific to order book trading (one
of the protocols offered by the boycotted SEFs) and are thus inapplicable. This is a hollow
distinction. The benefits of ending name give-up—and thereby allowing the buy side to trade on
legacy IDB platforms—are directly related to the benefits of all-to-all anonymous trading.
Duffie Rept. ¶¶ 146-50; Grinblatt Rept. ¶ 129. This is a point Defendants’ own documents make
repeatedly. See Pls.’ Class Cert. Br. at 38-43 (cataloging evidence that Defendants forced IDBs
to adopt name give-up because Defendants believed name give-up was necessary to prevent all-
to-all anonymous trading). Nor, as the Court expressly recognized, is Plaintiffs’ class definition
limited to order book trading. Dkt. 251 (Order on Motion for Clarification). 2

        Anonymous Trading Benefits All IRS Investors: In opposing class certification,
Defendants maintain that individualized inquiry is necessary to determine whether a given class
member would benefit from anonymous trading. E.g., Sur-Reply at 2-7. The CFTC implicitly
rejected this line of argument.

        The CFTC found anonymous trading enhances “overall welfare”—it makes everyone
better off. Rule at 40. To reach this conclusion, the CFTC reviewed the empirical literature, and
considered counterarguments made by Defendants such as that providing an anonymous trading
option would harm liquidity and pricing for firms that chose not to trade anonymously. Id. at 35
(noting argument “that without post-trade name give-up on dealer-to-dealer SEFs, pricing and

       1
           Plaintiffs had no role in the CFTC proceedings. The CFTC made its findings
independently.
        2
           Defendants may point to a 2018 proposal by the CFTC that would have allowed SEFs
to cease offering an order book trading protocol. See Proposed Rule, Swap Execution Facilities
and Trade Execution Requirement, 83 Fed. Reg. 61,946, 61,975-78 (Nov. 30, 2018). But this
proposal has not been adopted and was based in part on the lack of trading in order books, which
itself was the result of Defendants’ conspiracy. Pls.’ Class Cert. Reply Br. at 29-30.



                                                3
           Case 1:16-md-02704-JPO Document 913 Filed 06/29/20 Page 4 of 5



liquidity offered by dealers to clients via RFQ or over-the-counter (OTC) may suffer”). But, like
Plaintiffs’ experts, the CFTC rejected these arguments as misplaced. Id. at 36. It found that even
if anonymous trading is less desirable in some circumstances than in others, it still on balance
benefits the entire marketplace. This is because anonymous trading leads to a “decrease in
spreads” that “ultimately improves overall welfare of market participants.” Id. at 37. This
conclusion, again, was based on empirical literature establishing that with a fully anonymous
trading option, “overall welfare would increase because the aggregate benefits of increased
electronic trading at low spreads would more than offset the aggregate costs.” Id. at 40.

        Notably, the Rule underscores that the improved liquidity flowing from anonymous
trading benefits all swaps—even the larger or less liquid trades that Defendants claim are
unsuitable for such trading. As the CFTC found, liquidity on SEFs today is artificially
constrained by the lack of anonymous trading. Id. at 8, 36-37. By allowing anonymous trading,
more participants will trade on SEFs, broadening the universe of swaps suitable for anonymous
trading and leading to pricing benefits for all swaps trades. As the CFTC explained, “many []
market participants will choose to participate on these SEFs once [name give-up] is prohibited,
leading to increased liquidity. Increased liquidity may benefit market participants by making it
easier to execute transactions, especially larger transactions, quickly and without undue price
impact.” Id. at 37.3 This is the same phenomenon Plaintiffs’ expert Prof. Duffie describes as a
“virtuous feedback loop,” Duffie Rept. ¶ 51, and it confirms that even relatively illiquid swaps
would benefit from anonymous trading.

         As the CFTC explained, the Rule is “based not upon the mere preference of certain
market participants . . . .” Rule at 16. The CFTC instead concluded that the lack of anonymous
trading “has reportedly deterred a significant segment of market participants from making
markets on or otherwise participating on affected SEFs,” and noted that the CFTC “has heard
repeatedly and consistently from market participants eager to trade fully-anonymously on SEFs.”
Id. at 8; see also id. at 6 (crediting comment letter stating buy-side firms were “eager . . . to have
the ability to transact cleared swaps anonymously”). This widespread support for anonymous
trading confirms that all market participants benefit from having this option, and these benefits
are not limited to certain class members such that individualized inquiry is necessary to
determine who was injured by Defendants’ conspiracy.

        Plaintiffs’ Motion Rests on Rigorous Evidence: Finally, the Rule directly addresses the
lead argument in Defendants’ Sur-Reply brief—that Plaintiffs were somehow wrong to support
their class certification motion in part with what Defendants termed “qualitative” evidence—e.g.,

       3
           Defendants can be expected to note that some swaps—such as uncleared swaps and
certain package trades—are exempted from the Rule. But this is irrelevant, because the CFTC
expressly recognized that facilitating anonymous trading for the swaps subject to the Rule would
benefit the entire market. E.g., Id. at 37. If anything, the Rule confirms that many swaps are
suitable for anonymous trading. For example, the Rule finds “[m]any package transactions are
traded anonymously,” contrary to Defendants’ suggestions that anonymous trading for such
swaps is infeasible. Id. at 25; compare with Sur-Reply at 20-21.




                                                  4
           Case 1:16-md-02704-JPO Document 913 Filed 06/29/20 Page 5 of 5



expert and fact witness testimony, empirical literature, and Defendants’ own documents. Sur-
Reply at 2-7. Putting aside the non-qualitative evidence Plaintiffs drew on (see, e.g., Pls.’ Class
Cert. Reply at 21-22 (noting quantitative evidence that Dodd-Frank’s reforms caused a real-
world decline in spreads)), the CFTC based its Rule on the very same types of evidence that
Defendants deride as insufficient. This includes a paper co-authored by Plaintiffs’ expert, Prof.
Duffie, Rule at 41 & n.144, as well as comparisons to other markets, such as futures, equities,
and U.S. Treasuries, id. at 9. The CFTC found that “on balance the empirical evidence presented
in [] academic studies supports the benefits of anonymous trading.” Id. at 38.4 Based on these
studies, the CFTC “conclude[d] that the value of anonymous trading is well-established.” Id. at
42-43.5

        Like Plaintiffs, the CFTC relied on this type of evidence because it is the most
scientifically rigorous evidence available. As the CFTC explained, “it is not possible to conduct
a quantitative analysis of the costs and benefits” of a market-structure change like the advent of
anonymous trading, because that change by definition has not happened yet, and there is thus “no
data on [its] effects” that can be analyzed. Id. at 42 & n.147. In situations like this, it is
necessary to “consider[] the costs and benefits” of a market structure change “in qualitative
terms,” because the “effects on trading behavior, liquidity, and competition [] may be impossible
to accurately predict or quantify” otherwise. Id. at 32. The same is true in this case.
Defendants’ conspiracy deprived an entire marketplace of all-to-all anonymous trading options,
so the only way to analyze the effects of those trading options is to look to sources such as
empirical literature and testimony from qualified experts.

       If such “qualitative” evidence is sufficient to support an important regulatory rule change
that was rigorously evaluated over more than a year, it is more than adequate to meet Plaintiffs’
burden at the Rule 23 stage.

/s/ Daniel L. Brockett                                       /s/ Michael Eisenkraft


Daniel L. Brockett                                           Michael Eisenkraft
Co-Lead Counsel for Plaintiffs                               Co-Lead Counsel for Plaintiffs



       4
           See also id. at 9 (“[A]cademic literature suggests that markets with pre- and post-trade
anonymity generally feature greater liquidity than those without.”); id. at 36 (“The Commission
is basing its belief on several studies . . . finding that post-trade anonymity tends to reduce
trading costs and lead to better price quotes and lower realized spreads.”); id. at 37 (empirical
studies “on balance, support the premise that post-trade anonymity promotes trading liquidity”).
        5
           Echoing Defendants’ arguments in this case, the CFTC noted that while “commenters
who oppose the prohibition [including some Defendants in this case] assert that the studies are
not informative because swaps markets are different than equity markets” those same
commenters “did not provide data, evidence, or studies regarding the impact of post-trade
anonymity.” Id. at 37, 42.



                                                 5
